470 F.2d 1176
UNITED NEW YORK SANDY HOOK PILOTS ASSOCIATION and United NewJersey Sandy Hook Pilots Association, Plaintiffs-Appellants,v.Maurice H. STANS, Secretary of Commerce, et al., Defendants-Appellees.
No. 238, Docket 72-1783.
United States Court of Appeals,Second Circuit.
Argued Dec. 18, 1972.Decided Dec. 19, 1972.

Copal Mintz, New York City (Maurice A. Krisel, Roman Beck, Krisel & Beck, New York City and John M. Drewry, New York City, of counsel), for plaintiffs-appellants.
Morton Hollander, Atty., United States Department of Justice, Washington, D. C.  (Harlington Wood, Jr., Asst. Atty. Gen., Gilbert S. Fleischer, Thomas G. Wilson, Attys., United States Department of Justice, Washington, D. C., Robert Morse, U. S. Atty., for the Eastern District of New York, Brooklyn, N. Y., of counsel), for defendants-appellees.
Before MOORE, MULLIGAN and TIMBERS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from a judgment dismissing their complaint with prejudice upon motion and cross-motion for summary judgment and upholding the action of the Maritime Administration of the Department of Commerce in finding appellants' proposed pilot station vessel not qualified for certain benefits under the Merchant Marine Act of 1970.


2
The proposed vessel, which is to serve as a pilot station ship to house those who pilot ships entering and leaving New York Harbor, does not come within the purposes of the Congressional enactment which bestowed tax benefits on vessels built "for operation in the United States foreign * * * trade".  46 U.S.C. Sec. 1177(a).  A pilot station vessel neither operates in United States foreign trade nor adds to the "sealift capacity" of our merchant marine.*  The trial court correctly found that a pilot vessel does not come within the terms of section 1177(a) and hence is not entitled to the tax benefits which accompany the creation of a capital construction fund under that section.


3
Judgment affirmed.



*
 The Senate Report accompanying the bill
which was enacted as the Merchant Marine Act of 1970 emphasized that one of the results of the program the Act implemented would be to "provide an imperative emergency sealift capacity * * *".  S.Rep.No.91-1080, 1970 U.S. Code Cong. & Ad.News 4195.